Citation Nr: 0113812	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-46 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for parenchymal scarring and pleural thickening of the left 
lung.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1971 to June 
1984, and from January to July 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) San Francisco Regional Office (RO) June 
1992 rating decision which granted service connection for 
bilateral hearing loss and residuals of asbestos exposure 
manifested by parenchymal scarring and pleural thickening of 
the left lung, assigning each a noncompensable rating, and 
tinnitus, assigning it a 10 percent rating.  During this 
appeal, the claims file was transferred to the Oakland RO 
which now has jurisdiction over this case.

By RO rating decision in April 1993, the rating of the 
service-connected residuals of asbestos exposure was 
increased from 0 to 10 percent.  The claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

At his February 2001 Travel Board hearing, the veteran raised 
a claim of a rating in excess of 30 percent for the service-
connected depressive disorder.  As that claim has not yet 
been adjudicated, it is not in appellate status, but remains 
pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).  
Where a claim has not yet been addressed by the RO, it is not 
in appellate status, and the Board must refer, rather than 
remand, the claim.  Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).

Appellate consideration of the claim of a rating in excess of 
10 percent for the service-connected residuals of asbestos 
exposure is held in abeyance pending completion of the 
development requested in the remand below.

FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection for hearing loss, the veteran's right ear hearing 
has been at Level I; left ear hearing has ranged from Level I 
to Level III.

2.  His constant, severe tinnitus presents an unusual 
disability picture in that it markedly interferes with his 
usual occupation as medical technical assistant.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100.

2.  An evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted under the schedular criteria, but 
as the veteran's case is exceptional, assignment of an 
additional 10 percent rating on an extraschedular basis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.87a, Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the November 
1992 statement of the case, numerous subsequent supplemental 
statements of the case, June 1993 RO hearing, and February 
2001 Travel Board hearing, provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims. 

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The 
clinical evidence of record contains sufficient information 
to rate the veteran's hearing loss and tinnitus disabilities 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claims of increased ratings for bilateral hearing loss 
and tinnitus, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rule or regulation regarding the development of those claims.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the veteran noted disagreement with the initial 
ratings assigned his bilateral hearing loss and tinnitus 
disabilities following the grant of service connection, and 
perfected his appeal as to those issues; thus, the propriety 
of the rating from effective date of the award of service 
connection (July 8, 1991) through to final resolution of the 
issues is currently before the Board.  Grantham v. Brown, 
114 F.3d 1156 (1997); Fenderson, 12 Vet. App. 119.  Separate 
disability ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.  Here, a noncompensable rating for the 
service-connected bilateral hearing loss and a 10 percent 
rating for bilateral tinnitus have been in effect since the 
effective date of the award of service connection. 

The evidence of record, including the veteran's service 
medical records, as well as post-service evidence, indicates 
that his in-service exposure to excessive noise and acoustic 
trauma resulted in bilateral sensorineural hearing loss and 
tinnitus.  

Following separation from active service in July 1991, the 
veteran worked for the California Department of Corrections 
as medical technician assistant (the evidence indicates that 
he worked in that capacity since April 1987).  

On VA audiological examination in December 1991, bilateral, 
high frequency sensorineural hearing loss and tinnitus were 
diagnosed; amplification to control tinnitus and correct his 
hearing loss was recommended; on audiometry, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 
5, 25, and 45 decibels, respectively, in the right ear 
(averaging 21 decibels), and 10, 30, 75, and 85 decibels, 
respectively, on the left (averaging 50 decibels); speech 
recognition ability was 100 percent correct in the right ear, 
and 94 percent correct on the left.

Various clinical records from July 1991 to December 1992, 
including VA, private, and employment-related records, 
document treatment and periodic evaluations due to the 
veteran's bilateral hearing loss (supported by audiometry 
findings) and tinnitus.  The evidence indicates that his 
ability to hear and discriminate sounds at normal 
conversational levels and in quiet environments was within 
normal limits.  On examination in August 1991 (performed in 
conjunction with his employment), severe high frequency 
sensorineural hearing loss and tinnitus were diagnosed; the 
examiner indicated that his hearing loss and tinnitus 
interfered with his job in that he was unable to hear and 
properly evaluate blood pressure and lung breath sounds 
(through a stethoscope), that he had difficulty hearing and 
discriminating sounds in environments with background noise 
present, that he had difficulty adequately monitoring 
patients, and that he had difficulty picking out (potentially 
threatening) sounds and noises from his loud work 
environment; use of bilateral hearing aid and work in a 
quieter environment were recommended.  The examiner indicated 
that he could continue his usual occupation in the medical 
field but his ability to continue such work at a correctional 
facility (involving direct contact with inmates) was "quite 
limited."  In December 1991, he was demoted from his medical 
technical assistant position to the position of account clerk 
II, because he was unable to hear well enough to measure 
blood pressure and use the stethoscope.  

On February 1992 complete otolaryngological examination, 
performed in conjunction with the veteran's employment as 
medical technical assistant, mild to moderate high frequency 
sensorineural hearing loss in the right ear, moderate to 
severe high frequency sensorineural hearing loss in the left 
ear, and bilateral tinnitus aurium were diagnosed (February 
1992 audiometry findings showed "essentially normal" 
hearing, bilaterally, below 2,000 Hertz).  The examiner 
opined that the veteran's hearing impairment did not render 
him unemployable, and he could continue employment as medical 
technical assistant with some restrictions (he was unable to 
utilize auscultation equipment at work and should not have 
contact with inmates due to impaired hearing).  

On March 1992 examination of the veteran's hearing (including 
a review of past 5 examinations between August 1991 and 
February 1992), performed by another provider in conjunction 
with his employment with the California Department of 
Corrections, bilateral high frequency hearing loss (above 
2,000 Hertz) and tinnitus were diagnosed, but the examiner 
observed that the veteran's hearing was in the normal range 
below 2,000 Hertz.  Based on the clinical findings, 
"normal" hearing performance was expected under "normal 
listening conditions, both ears unobstructed in a sound 
field;" he was expected to detect all speech in all but very 
high frequency environmental sounds but such sounds, above 
2,000 Hertz, were unusual and unlikely to be significant for 
a medical technical assistant.  Regarding his ability to 
work, "blood pressure and chest auscultation sounds [were] 
in the low frequency hearing range and should be able to be 
heard easily with the normal auditory acuity [that the 
veteran had in that range]."  The examiner indicated that, 
if the veteran was not satisfied with the amplification 
provided by conventional stethoscope, stethoscopes with 
additional amplification were available (use of an amplified 
stethoscope was also recommended by a private audiologist in 
April 1992).  In higher noise environments at work, such as 
in dinning halls and industrial areas, he should wear "ear 
protectors" ("ear protectors" could be expected to improve 
his speech understanding).  Regarding the veteran's tinnitus, 
the examiner indicated that tinnitus was "seldom more than 
an annoyance or distraction."  He opined that, based on 
recent study of the auditory functions relating to 
correctional officer performance in California prisons, the 
position of a medical technical assistant should present "no 
significant safety risk ... based solely on hearing."  

A December 1992 medical examination and vocational report 
(prepared following October 1992 examination and review of 
the medical file), shows that the veteran was employed by the 
California Department of Corrections since 1986 (including as 
medical technician and medical technical assistant).  The 
examiner indicated, in pertinent part, that the veteran's 
hearing loss and tinnitus appeared to have interfered with 
his work as medical technical assistant because the job 
involved work in a noisy environment; accordingly, his 
employer transferred him to work in a quieter environment in 
a clerical position (which reportedly involved reduction in 
salary).  

On VA audiological examination in February 1993, mild, 
bilateral high frequency sensorineural hearing loss and 
severe bilateral (constant) tinnitus were diagnosed.  
Auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 10, 5, 25, and 55 decibels, respectively, in the right 
ear (averaging 23 decibels), and 10, 40, 75, and 95 decibels, 
respectively, on the left (averaging 55 decibels); speech 
recognition ability was 96 percent correct in the right ear, 
and 92 percent correct on the left.

At a June 1993 RO hearing, the veteran testified that his 
actual impairment due to hearing loss was significantly 
greater than reflected on audiometric examinations; he 
suggested that such examinations had been performed in a 
controlled environment which was different from the actual 
environment at work (reportedly, he continued to be employed 
by the California state prison system).  He indicated that he 
had great difficulty hearing and discriminating sounds with 
any kind of background noise present.  He testified that he 
had constant severe tinnitus and, combined with his hearing 
loss, the tinnitus was productive of severe impairment both 
at home and at work (he had difficulty effectively 
communicating with people, his ability to perform his duties 
at work was compromised, and he had difficulty sleeping and 
resting).  

On VA fee-basis psychiatric examination in December 1994, the 
veteran reported constant tinnitus, interfering with his work 
and ability to sleep.  Relative to his employment history, he 
indicated that, in November 1991, he was demoted (for medical 
reasons) from his position as medical technician to account 
clerk but, "after some time," he was re-promoted to his 
medical technician position.  

On VA audiological examination in July 1997, including a 
review of the claims file, the veteran reported persistent 
tinnitus and "considerable" hearing impairment, noting that 
he wore hearing aid.  On examination, severe and constant 
tinnitus, and bilateral, mild high frequency sensorineural 
hearing loss were diagnosed.  On audiological examination, 
auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 15, 20, 45, and 60 decibels, respectively, in the right 
ear (averaging 35 decibels), and 35, 55, 80, and 95 decibels, 
respectively, on the left (averaging 66 decibels); speech 
recognition ability was 96 percent correct in the right ear, 
and 88 percent correct on the left.  

VA and private medical records from December 1992 to 
September 1997 document treatment for symptoms and impairment 
including chronic, severe, and constant tinnitus, and 
bilateral hearing loss.

On VA psychiatric examination in August 1998, the veteran 
reported, in pertinent part, that he had constant tinnitus.  
He indicated that he was employed, full time, by the 
California Department of Corrections at Folsom Prison as 
registered nurse.  

On VA audiological examination in September 1998, including a 
review of the claims file, the veteran reported constant 
bilateral tinnitus and hearing impairment, noting that he 
wore bilateral hearing aid (with "fair" results).  
Bilateral, high frequency sensorineural hearing loss (with 
good speech discrimination) and tinnitus were diagnosed.  
Contemporaneous audiometry findings (included with the 
examination report) were interpreted by the examiner as 
showing pure tone average of 45 (decibels) in the right ear 
and 71 (decibels) on the left; speech discrimination was 96 
percent correct in the right ear, and 92 percent correct on 
the left.

On VA audiological examination in May 2000, the veteran 
reported constant, severe tinnitus, and bilateral hearing 
impairment.  On examination, bilateral sensorineural hearing 
loss was diagnosed.  Auditory thresholds at 1,000, 2,000, 
3,000, and 4,000 Hertz were 30, 45, 50, and 65 decibels, 
respectively, in the right ear (averaging 48 decibels), and 
40, 60, 75, and 95 decibels, respectively, on the left 
(averaging 68 decibels); speech recognition ability was 96 
percent in the right ear, and 94 percent correct on the left.  

At a February 2001 Travel Board hearing, the veteran 
testified that he was retired from work for medical reasons 
(unrelated to hearing impairment or tinnitus).  He indicated 
that his ability to hear was impaired, particularly with 
background noise present, and that he had constant severe 
tinnitus interfering with his ability to function in daily 
life (which also greatly interfered with his employment in 
the past).  He stated that the tinnitus was present at all 
times, gradually intensifying over time, and could not be 
masked by any device he tried thus far.

Currently, the veteran's service-connected bilateral hearing 
loss is rated under 38 C.F.R. § 4.85, Code 6100, and a 
noncompensable rating is assigned.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-210).  Consistent with Marcoux 
v. Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  See 62 Fed. 
Reg. 25,204 (May 11, 1999).  Nonetheless, the veteran was 
provided notice of the change in the regulations pertaining 
to the rating of diseases of the ear and other sense organs.

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  "Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

As noted above, the rating of the veteran's bilateral hearing 
loss disability must be accomplished since the effective date 
of the award of service connection therefor (July 1991).  
Under VA schedular standards, the numerous test results 
reported from VA audiological examinations between December 
1991 and May 2000 reveal that the veteran's right ear hearing 
acuity has been at Level I; left ear hearing has ranged from 
Level I (December 1991 and February 1993), to Level II 
(September 1998 and May 2000), to Level III (in July 1997).  
Level III hearing in the poorer ear and Level I hearing in 
the better ear warrant a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, 
entitlement to a rating greater than the currently assigned 0 
percent for his bilateral hearing loss is not established 
under the rating criteria.  To be assigned a higher 
evaluation under VA schedular standards, the average pure 
tone thresholds and/or speech recognition scores would have 
to reflect more significantly impaired hearing than is 
evident in the audiometric examinations. 

The Board notes that the audiological examination findings 
(dated in December 1991, February 1993, July 1997, September 
1998, and May 2000), as discussed above, reveal that the 
provisions of 38 C.F.R. § 4.86 are inapplicable to the 
veteran's claim.  The preponderance of the evidence is 
against the veteran's rating claim, and it presents no 
question as to which of two evaluations should be applied.  
Thus, 38 C.F.R. § 4.7 is inapplicable.  The entirety of the 
evidence clearly shows that impairment of his hearing acuity 
does not represent an unusual hearing pattern.  See 38 C.F.R. 
§ 4.86.

Regarding the veteran's service-connected bilateral tinnitus, 
it is currently rated under 38 C.F.R. § 4.87a, Code 6260 (in 
effect prior to June 10, 1999), persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma, and a 
10 percent rating is assigned, representing the maximum 
available schedular rating.  Effective on and after June 10, 
1999 the maximum available schedular rating for tinnitus is 
also 10 percent, but the disability is now characterized as 
"recurrent tinnitus."  See 38 C.F.R. § 4.87, Code 6260.

As the veteran is currently assigned the maximum available 
schedular rating for his service-connected bilateral 
tinnitus, under the regulations in effect prior to and after 
June 10, 1999, a rating higher than the current 10 percent is 
simply unavailable on a schedular basis.

The Board has considered the argument advanced by the veteran 
that disability associated with his tinnitus presents an 
unusual disability picture, in that the disability 
interferes, significantly, with his usual occupation as 
medical technician.  The evidence of record, as discussed 
above, reveals that he was recently retired from work due to 
medical reasons, apparently unrelated to tinnitus (see 
February 2001 hearing testimony).  However, for many years 
before retiring, he was employed by the California state 
prison system as medical technician/medical technical 
assistant.  While he was employed, his hearing 
impairment/tinnitus disability placed a significant burden on 
him in that he was forced to undergo numerous, lengthy, 
thorough, and detailed medical examinations and evaluations 
in order to determine his fitness for continued employment in 
light of his hearing impairment/tinnitus.  Although the 
examiners concluded that he was not unemployable by reason of 
his hearing impairment/tinnitus, they clearly indicated that 
the disability did place some restrictions on his ability to 
function at work (he required modified medical equipment and 
was unable to function at full capacity in noisy 
environments); for a period of time, he was even demoted from 
his medical technician position to a clerical position, 
apparently connected with significant reduction in pay, 
because of his hearing impairment/tinnitus.  Thus, his case 
is believed to reasonably present an unusual disability 
picture involving marked interference with his usual 
occupation as medical technical assistant.  The Board notes, 
however, that he was able to continue full time employment 
for the California Department of Corrections despite his 
disability, and his employer was able to accommodate his 
medical needs and restrictions until his ultimate retirement 
due to factors unrelated to hearing impairment/tinnitus.  

The foregoing, favorable action by the Board does not violate 
the holding in Floyd v. Brown, 9 Vet. App. 88 (1996), as the 
RO has already, in the first instance, considered and 
rejected application of an extraschedular evaluation for 
tinnitus in connection with this matter.  See May 2000 
supplemental statement of the case.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim for tinnitus 
under the regular rating criteria, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.  
However, an additional 10 percent disability rating may be 
assigned under the extraschedular authority, cited above.


ORDER

A compensable rating for bilateral hearing loss is denied.

An increased rating for bilateral tinnitus is granted to 20 
percent on an extraschedular basis, effective July 8, 1991, 
subject to the applicable law and regulations governing the 
payment of monetary awards.


REMAND

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

Most recently, a VA respiratory examination, including 
pulmonary function study, was performed in August 1998, 
addressing the nature and severity of impairment from the 
veteran's pulmonary/respiratory disability.  Although the 
pulmonary function study report provides information 
regarding the nature and severity of his disability, it does 
not reveal specific findings referable to Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) or the levels of oxygen consumption in compliance 
with the rating criteria listed in 38 C.F.R. § 4.97 (2000).

Moreover, at his February 2001 Travel Board hearing, the 
veteran testified that impairment associated with his 
service-connected respiratory disability increased in 
severity since the last VA respiratory examination in August 
1998, in that his endurance has noticeably deteriorated since 
that time.  He also indicated that he received intermittent 
medical treatment for his respiratory disability at Kaiser 
Permanente in Roseville, California.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  The Board is of the opinion that a contemporaneous 
VA respiratory examination and pulmonary function study 
should be performed to fully address the rating criteria 
referable to evaluation of disabilities of the respiratory 
system.  See 38 C.F.R. § 4.97.  It should be noted that 
neither the veteran nor the Board may make medical 
determinations.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, the claim for a rating in excess of 10 percent for 
parenchymal scarring and pleural thickening of the left lung 
is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied. 

2.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him for his 
pulmonary disability since September 
1997.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA and private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder, 
particularly all clinical records from 
Kaiser Permanente in Roseville, 
California.

3.  The veteran should be afforded a VA 
respiratory examination to determine 
the current severity of his service-
connected parenchymal scarring and 
pleural thickening of the left lung.  
The claims folder and the information 
necessary for the examiner to make 
findings concerning the rating of the 
service-connected respiratory 
disability in accordance with the new 
criteria effective October 7, 1996 
(38 C.F.R. § 4.97) should be provided 
the examiner for review in conjunction 
with the examination; the examination 
report should reflect a review of the 
claims file.  All indicated studies 
should be conducted, including 
pulmonary function study.  Symptoms 
associated with the service-connected 
disability should be delineated, if 
possible, from any nonservice-connected 
symptomatology.  If it is impossible to 
distinguish any such symptoms, the 
examiner should so state.

4.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and a reasonable 
opportunity to respond.  The case should then be returned to 
the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



